Citation Nr: 1114868	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-36 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right foot/ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May to August 1960 and in the U.S. Marine Corps from October 1961 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In February 2011, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.


FINDINGS OF FACT

1.  The most probative (competent and credible) evidence indicates the Veteran did not injure his right foot or ankle during his military service - rather, only his left Achilles tendon and surrounding area and, in a separate and unrelated incident, his right thigh.

2.  The Veteran's present-day assertions of having instead injured his right foot or ankle during service, made long after the fact, are not credible.

3.  During his September 2008 VA compensation examination, the Veteran had no complaints relating to his left foot or left ankle, and after physical evaluation that VA examiner determined the Veteran's left foot and left ankle are normal.

4.  So there is no competent and credible evidence of a relevant injury or disease during service to the right foot or ankle and no confirmation of any current disability affecting the left foot or ankle as a consequence of the only relevant and documented injury in service, which was just to the left foot and ankle.



CONCLUSION OF LAW

A right foot or ankle disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2008, August 2008, and December 2008.  These letters informed him of the evidence required to establish his claim for service connection and of his and VA's respective responsibilities in obtaining supporting evidence.  These letters also complied with Dingess, as they additionally apprised him of the downstream disability rating and effective date elements of his claim.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) for his second period of service from October 1961 to March 1966.  During an earlier claim, he was notified that his STRs from his first period of service from May to August 1960 could not be located and were presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  He acknowledged the unavailability of those records in a September 2006 letter.  Normally in this circumstance VA has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist the Veteran in developing the claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, though, those records concerning his first period of service have no bearing or significance on his current appeal because the specific injury he alleges to have sustained, resulting in his current disability, admittedly occurred during his second period of service, for which, as mentioned, we have the records concerning.

The Veteran and his representative maintained during the recent February 2011 Travel Board hearing that VA also does not have all of the Veteran's relevant records concerning his second period of service, so additional development of the claim is needed.  But after further review of the file, the Board disagrees.  Although the Veteran and his representative suggested that treatment records from the medical facility at 29 Palms are not included in the STRs, the Board finds no reason to doubt the completeness of the STRs.  There are four treatment records from March 25, 1963 (Camp Wilson), March 26, 1963 (Camp Pendleton), April 1, 1963(Camp Pendleton) and April 3, 1963 (Camp Pendleton), all describing an accident virtually indentical to the one the Veteran describes, just instead listing the injured ankle as his left ankle rather than his right ankle as he now alleges.  Marines stationed at Camp Pendleton reportedly go out to the base at 29 Palms to do desert training in Joshua Tree National Park, but the base is relatively small and only about 3 hours from Camp Pendleton, so very few Marines apparently are actually stationed at 29 Palms.  So it seems this Veteran was stationed at Camp Pendleton and received the medical treatment in question there, rather than necessarily at 29 Palms.  Thus, seeing as though we already have the Camp Pendleton records, and verification of the claimed injury in service (albeit to the left foot or ankle, not as now alleged to the right foot or ankle), there is no need to request additional records from 29 Palms.  38 C.F.R. § 3.159(c)(2) and (c)(3); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition to determine whether there might be some unspecified information that could possibly support a claim.).

The Board finds that the four records mentioned already in the file over a nine-day period are consistent with the treatment the Veteran would have received for what is listed as an Achilles tendon contusion, and consequently, that there is no reason to believe additional records exist but have not been associated with his STRs.  As such, additional efforts to discover medical records relating to treatment of this injury are unnecessary and likely would be futile.  The RO also obtained his VA treatment records pertaining to any relevant evaluation or treatment he has received since service.

The Veteran additionally had a VA compensation examination in September 2008 to determine any current foot or ankle disability and its cause, and specifically in terms of whether it is the result of any injury during his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  That examination concerned his left foot and ankle rather than his right foot and ankle, so during his February 2011 Travel Board hearing him and his representative argued that another examination is needed concerning the right foot or ankle because this is the foot or ankle that was injured in service, despite what is indicated in the STRs.  As will be explained, however, there is no reason to question the veracity of what was reported in the STRs regarding the particular foot or ankle injured (left versus right).  And since, as also will be discussed, the Board finds the Veteran's statements and hearing testimony to the contrary not credible, he is not entitled to another examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Simply put, none of the Veteran's STRs makes any reference to a right foot or ankle injury, just notably to a left foot or ankle injury and, actually, to a left Achilles tendon injury.  The Veteran's post-service VA treatment records make no reference to a current right foot or ankle disability, and the September 2008 VA compensation examiner determined there is no current left foot or ankle disability, either.  So there is no credible indication of a relevant right foot or ankle injury during service, and the only evidence of a current right ankle or foot disability, since service, is the Veteran and his wife's assertions that his right foot and ankle occasionally swell or become painful.  They both acknowledge that he has never actually sought treatment for this condition so, resultantly, does not have an underlying diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Moreover, although the Veteran and his wife have been married since 1968, so since about 2 years after his military service ended in 1966, there is no indication she knew him at the time of the injury in question during service, in 1963, so she cannot speak personally regarding whether the injury was to his left foot or ankle (Achilles tendon) versus his right foot or ankle as they are now alleging.  Any attempt to do so is, in effect, just hearsay.

There are only their unsubstantiated lay allegations that the Veteran has a current right foot or ankle disability and that it is related to the injury in service that, instead, according to his STRs, involved his left foot or ankle (Achilles tendon), not as now claimed his right foot or ankle.  Their unsubstantiated lay testimony is insufficient evidence in this circumstance to require VA to schedule an additional examination concerning the right foot or ankle for a medical nexus opinion concerning this foot or ankle. See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, the Board finds that no further development of the claim is necessary to meet the requirements of the VCAA.

II.  Service Connection for a Right Ankle/Foot Disability

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature"" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such an issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In his written statements and hearing testimony, the Veteran claims that in March 1963 he was performing field exercises in 29 Palms, California, when a 
105-Howitzer clipped him in the right ankle and knocked him to the ground.  He submitted a buddy statement from R.E.E. recounting this training accident, although R.E.E. does not specify which ankle was injured.  The Veteran's STRs clearly corroborate that this event occurred, but the STRs detailing this incident all indicate that the injured body part was the left Achilles tendon, so not the right foot or ankle as now alleged.

The STRs include a record from sick bay at Camp Wilson (29 Palms) for March 25, 1963.  This record indicates trauma to the left ankle.  An X-ray was negative for fracture.  A contusion of the Achilles tendon was diagnosed and the Veteran was told to heat and elevate the foot.  The following day, March 26, 1963, there is a record from the Naval Hospital at Camp Pendleton.  This record indicates he had been struck in the back of his left foot just above the heel by a 105-Howitzer on March 24, 1963.  Following the blow, he had reported experiencing pain and weakness in his left ankle and foot.  He was X-rayed twice and both X-rays were normal.  Examination found exquisite tenderness to extreme light touch involving his left leg from the knee down.  There was no evidence of redness, heat or swelling.  There was a small ecchymotic area in the posterior aspect of the leg just above the heel.  The record indicates the left foot was treated with hot soaks and that he was discharged to duty on March 28, 1963.  A record from the Third Battalion Aid Station at Camp Pendleton dated April 1, 1963, states he was then recently out of the Camp Pendleton hospital and told to return that day for injury to his left ankle while on the Palms Problem.  He was prescribed light duty for three days with no running or marching.  On April 3, 1963, there is a note from the Third Battalion Aid Station releasing him back to duty after a contusion of his left foot.  His separation examination in March 1966 shows normal lower extremities.

In a statement from his representative (on VA Form 646), he mentions a STR dated September 17, 1963, as suggestion of injury to the right foot/ankle versus the left.  But this record instead references a contusion of the right thigh after moving a wall locker, so in a separate and unrelated incident.  Hence, the Board does not find this record relevant to whether the Veteran injured his right ankle or foot in service at the specific time alleged.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of a disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  

A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

But in other portions of Buchanan, also Washington, the Federal Circuit Court and Veterans Court (CAVC) went on to hold that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So even if a Veteran is competent to allege what supposedly occurred during service, including regarding whether there was injury to his right foot or ankle versus his left foot or ankle, his lay testimony concerning this also has to be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And here, unfortunately, the Board simply does not find this to be the case.

The Board finds there is no probative (meaning competent and credible) evidence of an injury during service to the right ankle or foot, despite the Veteran's current contentions to the contrary, only documentation of injury to his left Achilles tendon and surrounding area and to his right thigh.  So his present-day recollections of such an injury to his right ankle or foot in service, offered many years later, long after the fact, are not credible.  Contemporaneous medical findings may be given more weight than this contrary commentary coming many years after separation from service.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  See also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (similarly discussing how medical nexus opinions may decline in probative value due to a lengthy time period between service and the date of the opinion, noting that 20 years had elapsed).  See, too, Swann v. Brown, 5 Vet. App. 229, 233 (1993).


As the four treatment dates listed in the STRs for the left ankle/foot injury include six different signatures, the Board finds it highly unlikely that these six different health care providers on four separate dates made the same administrative or clerical error in reporting the injury to the correct ankle or foot.  It stands to reason that, if there was indeed a mistake in identifying the correct ankle or foot (left versus right), at least one of these persons would have caught this mistake and made the necessary correction, but this clearly did not occur.  Thus, as the Board does not find that there is administrative or clerical error in the STRs in the reporting of the injury to the affected extremity, the Board finds that the Veteran was treated for a left ankle/foot injury and not a right ankle/foot injury as he now alleges.  Moreover, as his STRs show no complaints, treatment or diagnosis of a right ankle or foot disability, much less one that could be considered chronic (i.e., permanent), these records provide evidence against his claim that he sustained such an injury in service and has consequent disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran not only has alleged that he injured his right ankle/foot during service (rather than his left ankle or foot (Achilles tendon)), but also that his right ankle and foot have continued to hurt and swell since that injury in service.  He and his wife's lay testimony concerning this may be used to show continuity of symptomatology during the many years since service to establish the required nexus or linkage between any current right ankle or foot disability and that injury in service.  However, because the Board finds that the STRs are inconsistent with and, indeed, outright contradict the Veteran's testimony that he injured his right ankle/foot, not instead his left ankle or foot (Achilles tendon)), the Board finds that his reports of a right ankle/foot injury in service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  So he and his wife's testimony that his right ankle and foot have continued to hurt since that injury in service resultantly has little-to-no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).

The Board additionally does not find that the buddy lay statement of R.E.E. corroborates the Veteran's version of events as R.E.E. does not specify whether the Veteran injured his right ankle as he now alleges or his left as the STRs indicate.

The Board also sees that a June 2008 VA treatment record lists the Veteran's medical history.  This history, however, does not include any mention of a condition relating to his right ankle or foot.  Additionally, during his February 2011 Travel Board hearing, the Veteran specifically testified that he had not sought or obtained any treatment since service for his right ankle or foot, including at a VA facility.  And while, as explained, this is not tantamount to concluding whether he has experienced any relevant symptoms - since the standard under 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment, the fact remains that he has not established he has any underlying diagnosis or disability to account for the pain and swelling he purportedly has experienced in this ankle or foot since the claimed injury in service.  See again Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

So the Veteran has not established the first requirement of Shedden, supra, namely, that he has a current medical disability.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  Consequently, there necessarily cannot be any attribution of a nonexistent disability (for all intents and purposes) to his military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board also has considered whether the Veteran's right ankle/foot disability could be secondary to his left ankle/foot injury in service.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement must be considered).  However, the Veteran's March 1966 military separation examination showed no left ankle or left foot disability upon discharge, and the more recent September 2008 VA examination similarly determined there was no current left ankle or left foot disability.  In fact, even the Veteran denied having any complaints relating to his left foot or left ankle.  As the left ankle/foot injury in service appears to have healed without chronic residual disability, there is no basis to establish a right ankle/foot disability as secondary to that left ankle or left foot injury in service.  See 38 C.F.R. § 3.310(a) and (b), permitting service connection on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle/foot disability.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application, and his appeal of this claim resultantly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

The claim for service connection for a right ankle/foot disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





